Citation Nr: 1101422	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the reduction from 40 percent to 20 percent, for service-
connected degenerative disc disease of the lumbosacral spine with 
nerve root involvement (low back disability), was proper.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1967 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

The April 2008 rating decision, which reduced the rating for the 
Veteran's low back disability from 40 percent to 20 percent, 
failed to comply with pertinent law and regulations by not fully 
assessing how the Veteran's condition had improved and whether it 
was reasonably certain that such improvement would be maintained 
under ordinary conditions of life.


CONCLUSION OF LAW

The April 2008 rating decision that reduced the disability rating 
for the low back disability to 20 percent, effective as of August 
1, 2008, was improper and is void ab initio.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants restoration of the 40 percent 
disability rating for service-connected low back disability, 
which represents a complete grant of the benefit sought on 
appeal. Thus, no discussion of VA's duty to notify and assist is 
necessary. 


By way of a July 1999 decision, the Board granted the Veteran's 
claim for an increased disability rating for his service-
connected low back disability and assigned a 40 percent rating.  
The Board's award was effectuated in an August 1999 rating 
decision, wherein the RO assigned a 40 percent disability rating 
for the Veteran's service-connected low back disability, 
effective January 11, 1996.   In a January 2008 rating decision, 
the RO proposed to reduce the Veteran's disability rating to 20 
percent based upon the reports of VA examinations completed in 
October 2006 and December 2007.  The Veteran disagreed with the 
proposed reduction and submitted additional evidence in 
opposition of the proposed reduction.  In an April 2008 rating 
decision, the RO reduced the disability rating for the Veteran's 
service-connected low back disability from 40 percent to 20 
percent based upon the findings from the October 2006 and 
December 2007 VA examinations.  The reduction was effective on 
August 1, 2008. 
 
The Veteran essentially contends that his service-connected low 
back disability has not improved to warrant the reduction in 
rating.  In numerous statements submitted throughout the pendency 
of this appeal, the Veteran reported that he has debilitating 
episodes, sometimes lasting a week at a time for a total of five 
weeks a year, and that he receives steroid injections to 
alleviate his back pain.  He indicated that this treatment has 
only resulted in a short-term improvement in his range of motion.  
The Veteran submitted his private medical treatment records 
showing treatment for his low back disability in support of his 
contentions.  

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 38 
U.S.C.A. §§ 1155 (West 2002 & Supp. 2010).  See also Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  
Procedurally, where a reduction in an evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must notify 
the Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  The Veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is received 
by VA within 30 days from the date of the notice.  If no 
additional evidence is received within the 60 day period and no 
hearing is requested, final rating action will be taken and the 
award will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
Veteran expires.  38 C.F.R. § 3.105(e) (2010).

Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  
With respect to disabilities that are likely to improve (i.e., 
those in effect for less than five years), re-examinations 
disclosing improvement in disabilities will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary 
to ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual change 
in disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. 
App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
4.13); 38 C.F.R. § 3.344(c). 

In the present case, the reduction was finalized in a rating 
decision issued in April 2008 and was effective August 1, 2008, 
more than 60 days from the issuance of the rating decision.  It 
reduced the Veteran's combined disability rating from 50 percent 
to 30 percent.  Thus, the Board notes, on its face, that the 
provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  

VA's General Counsel has held that the provisions of 38 C.F.R. § 
3.105(e) do not apply where there is no reduction in the amount 
of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also 
VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation 
is only applicable where there is both a reduction in evaluation 
and a reduction or discontinuance of compensation payable. 


Indeed, VA benefits recipients may be afforded greater 
protections under 38 C.F.R. § 3.344(a) & (b), which sets forth 
the requirements for reduction of ratings in effect for five 
years or more.  The requirements prescribe that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction.  These provisions also prohibit a reduction on the 
basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  
A finding of "sustained material improvement" must be supported 
with a comparison of the previous and current physical or mental 
condition.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).  
Moreover, though material improvement in the physical or mental 
condition may be clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain that 
the improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a). 
 
As the 40 percent disability rating for the Veteran's service-
connected low back disability was effective January 11, 1996, and 
the reduction was not effective until August 1, 2008, the 
Veteran's disability rating falls under these special provisions 
as the 40 percent disability rating was in effect for greater 
than five years (twelve years to be exact). 
 
The regulatory provision applicable to rating reductions contains 
at least four specific requirements:  (a) the entire record of 
examinations and the medical-industrial history must be reviewed 
to ascertain whether the examinations upon which the reduction is 
based are full and complete; (2) examinations less full and 
complete than those on which payments were authorized or 
continued cannot be used as a basis of reduction; (3) ratings on 
account of diseases subject to temporary and episodic improvement 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated; and 
(4) although material improvement in the physical or mental 
condition is clearly reflected, the rating agency should consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life.  Brown, 5 Vet. App. at 419 (citing 38 C.F.R. § 3.344(a); 
Dofflemeyer v. Derwinski, 2 Vet. Ap. 277, 280 (1992); and 
Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991)). 
 
Finally, in Schafrath v. Derwinski, the Court of Appeals for 
Veterans Claims (Court) explained that where a rating decision 
was made without observance of law in a rating reduction case, 
the erroneous reduction must be vacated and the prior rating 
restored.  1 Vet. App. at 595 (Court reversed BVA decision where 
reduction was made without consideration of functional loss due 
to pain and the Board failed to provide adequate reasons and 
bases for its decision.).  

After considering all the evidence, the Board finds that the four 
requirements set forth above have not been met.  In this respect, 
the January 2008 proposed reduction rating decision and the April 
2008 final reduction rating decision reflect no suggestion of any 
consideration of 38 C.F.R. § 3.344 whatsoever.  Only the later 
December 2008 statement of the case (SOC) made reference to this 
provision, but the SOC did not apply it in the reasons and bases 
section.  The RO's decision to reduce was not in accordance with 
law because it did not make a finding that the October 2006 and 
December 2007 VA compensation examinations used as a basis for 
the reduction were as full and complete as the examinations on 
which the 40 percent rating was established.  More importantly, 
the RO failed to discuss whether "'material improvement in the 
physical or mental condition is clearly reflected" and whether 
"the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life."  The 
rating decision discusses the findings of the October 2006 and 
December 2007 VA examinations and then appears to rate the 
Veteran's service-connected low back disability based upon the 
findings contained therein.  There is no specific finding that 
the Veteran's condition had actually improved, let alone that 
there had been a "material" improvement.  

Therefore, the April 2008 rating decision that reduced the 
evaluation of the low back disability to 20 percent, effective 
August 1, 2008, is void because the provisions of 38 C.F.R. § 
3.344 were not met.  As the April 2008 reduction of the 
disability rating is void ab initio, no further discussion is 
warranted as to whether the reduction was proper based on the 
evidence of record.



ORDER


Restoration of a 40 percent disability rating for the low back 
disability is granted effective August 1, 2008, subject to the 
laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


